Order unanimously reversed, on the law, without costs, and petition dismissed; order entered June 1, 1983, vacated. Memorandum: Petitioner failed to prove paternity by clear, convincing and satisfactory evidence which would have created a genuine belief that respondent is the father of the child (see, Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137, 141-142). Respondent’s evidence that the mother had engaged in sexual relations with another man at approximately the *970time she engaged in relations with the respondent raised doubts as to the respondent’s paternity (see, Matter of Commissioner of Social Servs. of County of Erie v Richardson, 122 AD2d 624; Matter of Snyder v Davis, 53 AD2d 1026). Additionally, respondent’s evidence that the mother had denied respondent’s paternity and had named someone else as the father rendered the proof less than clear and convincing (see, Matter of Moon v Mark A., 109 AD2d 1017, 1019; Matter of Boatwright v Jones, 37 AD2d 941). Finally, respondent produced evidence that the mother had claimed that the father had visited her in the hospital. That evidence conflicted with the mother’s testimony that she had had no contact with respondent while in the hospital and cast doubt on her identification of respondent as the father. (Appeal from order of Orleans County Family Court, Miles, J.—paternity.) Present— Callahan, J. P., Doerr, Green, Balio and Lawton, JJ.